DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant's arguments filed 12/14/21 have been fully considered but they are persuasive. See reasons below.

The rejection of Claims 21-42 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling is withdrawn. The term “substantially” is removed from the claims. The claims now recite, “the composition is free from an ascorbate component”.
The rejection of Claims 21-42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. The term “substantially” is removed from the claims. The claims now recite, “the composition is free from an ascorbate component”. 
The rejection of Claims 1-42 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baroni(US 20130121916; 5/16/2013 using 61/356111;06/18/2010 for priority date) is withdrawn. Baroni et al. do not teach or suggest a colon cleansing composition comprising 3.75 to 15 g alkaline or alkali sulfate in 400 -600 ml water. Baroni et al. do not exemplify in their examples a colon cleansing composition comprising 52.5 to 187.5 g PEG 25004500 Da and 3.75 to 15g alkali sulfate and/or alkaline sulfate.
are withdrawn. The instant volumes 400-600 ml avoids the prior art from reading the gram quantity ranges of PEG and metal sulphates. 

All Double Patenting Rejections are withdrawn since claims have been amended to remove the term “substantially” from the claims. The claims now recite, “the composition is free from an ascorbate component”.
New Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-27,29-36,38-42. is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cockett et al.(USAN 20130189377; 07/25/2013). Cockett et al. suggest a colon cleansing composition comprising 0.02 to 40 g potassium sulphate and .  

Cockett et al. at claims 24,42 and 43 teach a cleanser comprising a combination of 20 to 50g sodium sulfate, 0.01 to 80g magnesium sulfate and/or 0.02 to 40g potassium sulfate. Cockett et al. at claim 26  and paragraph 23 teach a cleanser comprising polyethylene glycol. Cockett et al. at claim 45  teach a cleanser comprising up to 4000 ml water. 
Cockett et al. do not exemplify an colon cleansing composition comprising 
52.5 to 187.5 g PEG having an average molecular weight of 2500 to 4500 Da;
 and 3.75 to 15 g of one or more alkali metal sulphates, alkaline earth metal sulphates or a mixture thereof; 
being a composition for the preparation of a colon cleansing solution for ingestion in a volume of 400 to 600ml water; 
and wherein the composition is free from an ascorbate component. 
However, Cockett et al. do suggest the claimed composition. Although Cockett et al. do not teach specifically a volume of 400-600 ml, Cockett et al. teaching of 60-1000 dilution with water suggest instant 400-600 ml aqueous solution. Although sucralose is not .

Claims 21-22,26-28  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Attwell et al.(GB 2471951; 01/19/2011). Attwell et al. teach


    PNG
    media_image1.png
    325
    936
    media_image1.png
    Greyscale

Converting 1L composition component g amounts to 600 ml composition component g amounts:
69 grams PEG;
9 grams Magnesium sulfate
1.35 grams sodium chloride
1.35 grams potassium chloride


Converting 1L composition component g amounts to 500 ml composition component g amounts:
57.5  grams PEG;

Although the prior art does not teach instant 600ml volumes of colon solution comprising 52.5 -187.5 g PEG and 3.75-15g of alkali and/or alkaline sulphates, the prior art delivers the same concentration of PEG and metal sulfate to the patient as the instantly claimed composition rendering the instantly claimed composition obvious. 
Claim Objection
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616